DETAILED ACTION
Summary
Claims 1-20 are pending in the application. Claims 4, 7, and 10 rejected under 35 U.S.C. 112(b). Claims 1-20 are rejected under 35 USC 103.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: The Specification [0091]-[0092] refers to a step S301, which is not located in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 15, 17, 19, and 20 objected to because of the following informalities:
Claim 15 recite “the determination unit presents the reference image to a user and determines” in line 4. It should recite “the determination unit is configured to present the reference image to a user and to determine”.
Claim 17 recites “moving image data” in line 2. It should recite “the moving image data”.
Claim 19 recite “moving image data” in line 8. It should recite “the moving image data”.
Claim 20 recite “moving image data” in line 10. It should recite “the moving image data”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “first acquiring unit”, “second acquiring unit”, “determination unit”, and “generation unit” in claim 1; “an acceptance unit” in claim 13; “a display control unit” in claim 14; “first acquiring unit”, “second acquiring unit”, “determination unit”, and “generation unit” in claim 16.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
For the purposes of examination, the claim limitation will be interpreted as follows:
“First acquiring unit” in claims 1 and 16 will be interpreted consistent with the “one-shot volume data generation unit” in [0095]-[0096] of the specification.
“Second acquiring unit” in claims 1 and 16 will be interpreted consistent with the “reference image generation unit” in [0102]-[0105] of the specification.
“Determination unit” in claims 1 and 16 will be interpreted consistent with the “moving image generation unit” in [0106]-[0108] of the specification.
“Generation unit” in claims 1 and 16 will be interpreted consistent with [0115]-[0118] of the specification.
“Acceptance unit” in claim 13 will be interpreted consistent with “an input device” in [0031] of the specification.
“Display control unit” in claim 14 will be interpreted as consistent with [0037] of the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7, and 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “small displacement” in claim 4 is a relative term which renders the claim indefinite. The term “small displacement” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what is considered a “small”, compared to “large”, displacement. For the purposes of examination, the claim will be interpreted as saying “displacements”.
Claim 4 recites the limitation "the relative positions" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. It is not clear what “the relative positions” is referring too. For the purposes of examination, the claim will be interpreted as referring to relative positions between the subject and a probe when acquiring the at least two photoacoustic image data.
Claim 7 recites the limitation "the image data" in line 4-5.  It is not clear if this is referring to the composition image data or the photoacoustic image data. Clarification is required. For the purposes of examination, the former interpretation will be used.
Claim 10 recites the limitation "the determined maximum intensity projection direction" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the claim will be interpreted as “a determined maximum intensity projection direction”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 9-10, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nagae (U.S PGPub 2018/0197283 A1) in view of Morscher et al. (U.S PGPub 2014/0198606 A1).
Regarding Claim 1, Nagae teaches an image processing device (Abstract), comprising: 
a first acquiring unit configured to acquire photoacoustic image data including volume data (Fig. 5, V1, V2…Vn) [0032] derived from a photoacoustic wave generated by light irradiation to a subject [0033]; 
a second acquiring unit configured to acquire composition image data (Fig. 5, V’1, V’2…V’n) by synthesizing at least two or more of the photoacoustic image data [0051]; 
a generation unit configured to generate the moving image (Fig. 5, Im1_1, Im1_2,...Imn_1, Imn_2) data from the composition image data [0055].
Nagae fails to explicitly teach a determination unit configured to determine a generation condition of moving image data based on the composition image data, or generating the moving image based on the generation condition.
Morscher teaches a system for correcting a sequence of optoacoustic images (Abstract). This system analyzes the first stream of composite images and uses the result of the analysis to generate a second stream of moving images based on the result of the analysis (i.e. the generation condition) [0082]+[0089].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to modify the system of Nagae to generate the moving images based on a generation condition of the composition image data, as taught by Morscher, as this allows the moving images to be acquired at a higher frame rate with less motion and noise, as recognized by Morscher [0018].
Regarding Claim 2, the combination of references teaches the invention substantially as claimed. Nagae further teaches wherein the second acquiring unit acquires the composition image data by synthesizing at least two or more of the photoacoustic image data (Fig. 5, V1-V3 are synthesized for V’1) having different relative positions between the subject and a probe (Fig. 5, the irradiations are at different positions Pos1, Pos2, as shown in Fig. 2) [0017]+[0030].
Regarding Claim 3, the combination of references teaches the invention substantially as claimed. Nagae further teaches wherein the second acquiring unit generates a plurality of the composition image data from the photoacoustic image data (Fig. 5, V’1, V’2…V’n) [0035].
Regarding Claim 4, the combination of references teaches the invention substantially as claimed. Nagae further teaches wherein the second acquiring unit acquires the composition image data by synthesizing at least two or more of the photoacoustic image data (Fig. 5, V1-V3 are synthesized for V’1) having small displacement amounts of the relative positions (Fig. 5, the irradiations are at different positions Pos1, Pos2, as shown in Fig. 2) [0017]+[0030] (The different positions shown in Fig. 2 are considered small displacements).
Regarding Claim 5, the combination of references teaches the invention substantially as claimed. Nagae further teaches wherein the second acquiring unit acquires the composition image data by synthesizing a number of the photoacoustic image data (Fig. 5, synthesizes 3 (V1-V3) to create V’1) [0035], the number based on a feature amount of an observation object region [0048] (the number of volumes used is preset data, which changes based on the target (a feature of the observation region)).
Regarding Claim 7, the combination of references teaches the invention substantially as claimed. Nagae fails to explicitly teach wherein the determination unit determines, as the generation condition, at least any one of an image region with which the moving image data is generated, a maximum intensity projection direction, a number of the photoacoustic image data to be synthesized, and gradation of the image data.
Morscher further teaches that the determination unit determines, as a generation condition, indicators of image quality [0096]. These indicators depend on the region of the image that the moving data is generated [0097].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to modify the system of Nagae to generate the moving images based on a generation condition which depends on a region with which the moving image data is generated, as taught by Morscher, as this allows the moving images to be acquired at a higher frame rate with less motion and noise, as recognized by Morscher [0018].
Regarding Claim 9, the combination of reference teaches the invention substantially as claimed. Nagae fails to explicitly teach wherein the generation unit generates the moving image data by using a two-dimensional image obtained by rendering processing on the composition image data.
Morscher further teaches that the moving images can be two dimensional or three dimensional [0072].
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the three dimensional rendering of Nagae with to generate a two dimensional moving image, as taught by Morscher, as the substitution for one known rendering method with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of using a two dimensional rendering method are reasonably predictable.
Regarding Claim 10, the combination of references teaches the invention substantially as claimed. Nagae further teaches wherein the generation unit generates the moving image data by using maximum intensity projection image data obtained by projecting the composition image data with maximum intensity based on the determined maximum intensity projection direction [0026].
Regarding Claim 12, the combination of references teaches the invention substantially as claimed. Nagae fails to explicitly teach wherein the second acquiring unit generates the composition image data by synthesizing the photoacoustic image data more in number than the photoacoustic image data used by the generation unit to generate the moving image data.
Morscher further teaches discarding image frames when generating the second sequence (i.e. the moving data) [0082]. Therefore, the number of photoacoustic image data used to generate the first sequence [0081][ is less than the number of photoacoustic image data used to generate the moving data [0082].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to modify the system of Nagae to use less image data to generate the moving images than to generate the composition image data, as taught by Morscher, as this allows the moving images to be acquired at a higher frame rate with less motion and noise, as recognized by Morscher [0018].
Regarding Claim 13, the combination of references teaches the invention substantially as claimed. Nagaer further teaches an acceptance unit configured to accept an input from a user [0037] (input unit), wherein the determination unit determines the generation condition based on the input [0037]+[0048] (the number of volumes data is a generation condition).
Regarding Claim 14, the combination of references teaches the invention substantially as claimed. Nagae further teaches a display control unit (Fig. 1, 011) configured to cause a display unit (Fig. 1, 010) to display [0027][, as an image or a moving image, at least one of the photoacoustic image data, the composition image data, and the moving image data [0036]+[0039].
Regarding Claim 15, the combination of references teaches the invention substantially as claimed. Nagae further teaches wherein the display control unit displays, on the display unit (Fig. 1, 010), the composition image data as a reference image [0005], and the determination unit presents the reference image to a user and determines a generation condition by receiving an input from the user [0037] regarding the generation condition of the moving image data [0037]+[0048] (the number of volumes data is a generation condition).
Regarding Claim 16, Nagae teaches an image processing device (Abstract), comprising: 
a first acquiring unit configured to acquire photoacoustic image data including volume data (Fig. 5, V1, V2…Vn) [0032] derived from a photoacoustic wave generated by light irradiation to a subject [0033]; 
a second acquiring unit configured to acquire composition image data (Fig. 5, V’1, V’2…V’n) by synthesizing at least two or more of the photoacoustic image data [0051]. 
Nagae fails to explicitly teach a determination unit configured to determine a generation condition of a moving image data based on the composition image data; and a generation unit configured to generate moving image data by using the photoacoustic image data different from the synthesized photoacoustic image data based on the generation condition.
Morscher teaches a system for correcting a sequence of optoacoustic images (Abstract). This system analyzes the first stream of composite images and uses the result of the analysis to generate a second stream of moving images based on the result of the analysis (i.e.  the generation condition) [0082]+[0089]. The images in the second stream of moving images (202) can be generated by a wavelength of light different from the wavelength used to generate the first stream of moving images (201) [0041]+[0111]
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to modify the system of Nagae to generate the moving images based on a generation condition of the composition image data, as taught by Morscher, as this allows the moving images to be acquired at a higher frame rate with less motion and noise, as recognized by Morscher [0018]. It further would have been obvious to one of ordinary skill in the art to generate the moving images from different wavelengths than the wavelengths used to generate the composition image data, as taught by Morscher, as generating different image sequences at different wavelengths allows the system to better characterize the absorption spectrum of the images, better allowing the system to track contrast agents, as recognized by Morscher [0018].
Regarding Claim 17, the combination teaches the invention substantially as claimed. Nagae fails to explicitly teach wherein the generation unit generates moving image data by using the photoacoustic image data obtained from light irradiation with a wavelength different from a wavelength of the synthesized photoacoustic image data.
Morscher teaches a system for correcting a sequence of optoacoustic images (Abstract). This system analyzes the first stream of composite images and uses the result of the analysis to generate a second stream of moving images based on the result of the analysis (i.e.  the generation condition) [0082]+[0089]. The images in the second stream of moving images (202) can be generated by a wavelength of light different from the wavelength used to generate the first stream of moving images (201) [0041]+[0111]
It would have been obvious to one of ordinary skill in the art to generate the moving images from different wavelengths than the wavelengths used to generate the composition image data, as taught by Morscher, as generating different image sequences at different wavelengths allows the system to better characterize the absorption spectrum of the images, better allowing the system to track contrast agents, as recognized by Morscher [0018].
Regarding Claim 18, Nagae teaches an image processing method (Abstract), comprising: 
acquiring photoacoustic image data including volume data (Fig. 5, V1, V2…Vn) [0032] derived from a photoacoustic wave generated by light irradiation to a subject [0033]; 
acquiring composition image data (Fig. 5, V’1, V’2…V’n) by synthesizing at least two or more of the photoacoustic image data [0051]; 
generating moving image data  (Fig. 5, Im1_1, Im1_2,...Imn_1, Imn_2)from the composition image data  [0055].
Nagae fails to explicitly teach determining a generation condition of a moving image data based on the composition image data or generating the moving image based on the generation condition.
Morscher teaches a system for correcting a sequence of optoacoustic images (Abstract). This system analyzes the first stream of composite images and uses the result of the analysis to generate a second stream of moving images based on the result of the analysis (i.e. the generation condition) [0082]+[0089].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to modify the system of Nagae to generate the moving images based on a generation condition of the composition image data, as taught by Morscher, as this allows the moving images to be acquired at a higher frame rate with less motion and noise, as recognized by Morscher [0018].
Regarding Claim 19, Nagae teaches an image processing method (Abstract), comprising: 
acquiring photoacoustic image data including volume data (Fig. 5, V1, V2…Vn) [0032] derived from a photoacoustic wave generated by light irradiation to a subject [0033]; 
acquiring composition image data (Fig. 5, V’1, V’2…V’n) by synthesizing at least two or more of the photoacoustic image data [0051].
Nagae fails to explicitly teach determining a generation condition of a moving image data based on the composition image data; and generating moving image data by using the photoacoustic image data different from the synthesized photoacoustic image data based on the generation condition.
Morscher teaches a system for correcting a sequence of optoacoustic images (Abstract). This system analyzes the first stream of composite images and uses the result of the analysis to generate a second stream of moving images based on the result of the analysis (i.e.  the generation condition) [0082]+[0089]. The images in the second stream of moving images (202) can be generated by a wavelength of light different from the wavelength used to generate the first stream of moving images (201) [0041]+[0111]
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to modify the system of Nagae to generate the moving images based on a generation condition of the composition image data, as taught by Morscher, as this allows the moving images to be acquired at a higher frame rate with less motion and noise, as recognized by Morscher [0018]. It further would have been obvious to one of ordinary skill in the art to generate the moving images from different wavelengths than the wavelengths used to generate the composition image data, as taught by Morscher, as generating different image sequences at different wavelengths allows the system to better characterize the absorption spectrum of the images, better allowing the system to track contrast agents, as recognized by Morscher [0018].
Regarding Claim 20, Morscher teaches a non-transitory storage medium that stores a program of instructions that when executed by a computer causes the computer to perform an image processing method (Abstract)+[0064] including:
acquiring photoacoustic image data including volume data (Fig. 5, V1, V2…Vn) [0032] derived from a photoacoustic wave generated by light irradiation to a subject [0033]; 
acquiring composition image data (Fig. 5, V’1, V’2…V’n) by synthesizing at least two or more of the photoacoustic image data [0051]; 
generating moving image data  (Fig. 5, Im1_1, Im1_2,...Imn_1, Imn_2)from the composition image data  [0055].
Nagae fails to explicitly teach determining a generation condition of a moving image data based on the composition image data or generating the moving image based on the generation condition.
Morscher teaches a system for correcting a sequence of optoacoustic images (Abstract). This system analyzes the first stream of composite images and uses the result of the analysis to generate a second stream of moving images based on the result of the analysis (i.e. the generation condition) [0082]+[0089].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to modify the system of Nagae to generate the moving images based on a generation condition of the composition image data, as taught by Morscher, as this allows the moving images to be acquired at a higher frame rate with less motion and noise, as recognized by Morscher [0018].

Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nagae in view of Morscher as applied to claim 5 and 1, respectively,  above, and further in view of Yamada (U.S PGPub 2017/0164844 A1), as evidenced by Suehira (U.S PGPub 2018/0177442 A1).
Regarding Claim 6, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach that wherein the second acquiring unit increases the number of the photoacoustic image data to be synthesized as an observation object blood vessel becomes thinner.
Yamada teaches a system for obtaining high accuracy blood vessels (Abstract). This system recognizes that obtaining more images of the target for synthesis reduces the amount of noise [0091]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combined system to vary the amount of images to synthesize based on the amount of noise in the images, as taught by Yamada, as this allows the user to increase the quality of the image, as recognized by Yamada. One of ordinary skill would further recognize that, as Suehira teaches thinner blood vessels are subject to more noise [0091], that in order to reduce the increased amount of noise more images would have to be synthesized as the blood vessel becomes thinner.
Regarding Claim 11, the combination of references teaches the invention substantially as claimed. Nagae further teaches wherein the generation unit generates the moving image data by using a number of the photoacoustic image data [0048]. 
Nagae fails to explicitly teach the number based on thickness of an observation object blood vessel.
Yamada teaches a system for obtaining high accuracy blood vessels (Abstract). This system recognizes that obtaining more images of the target for synthesis reduces the amount of noise [0091]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combined system to vary the amount of images to synthesize based on the amount of noise in the images, as taught by Yamada, as this allows the user to increase the quality of the image, as recognized by Yamada. One of ordinary skill would further recognize that, as Suehira teaches thinner blood vessels are subject to more noise [0091], that in order to reduce the increased amount of noise more images would have to be synthesized as the blood vessel becomes thinner.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nagae in view of Morscher as applied to claim 1 above, and further in view of Thornton et al. (U.S PGPub 2017/0032519 A1).
Regarding Claim 8, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach wherein the determination unit determines a region that does not include a pixel having a pixel value equal to or greater than a threshold value as an image region with which the moving image data is generated.
Thornton teaches a system for thermoacoustic imaging (Abstract). This system determines a region with pixels below a threshold value are as an image region where image data is generated [0013].
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the pixels below a threshold as a region where the image data is generated, as taught by Thornton, as this allows the system to correct for aberrations caused by fat in ultrasound imaging, thereby increasing the quality of the image [0017].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fukutani et al. (U.S PGPub 2017/0238862 A1), which teaches a photoacoustic apparatus.
Wanda et al. (U.S PGPub 2016/0022150 A1), which teaches a method for photoacoustic imaging of a target region.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613. The examiner can normally be reached Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN D MATTSON/Primary Examiner, Art Unit 3793